DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification and Claim Objections
The Specification and Claims 6, 8-10, and 12-13 are objected to because of the following informalities:
Throughout the disclosure the following syntax is used to reference sequence listings: “SEQ ID No”. This syntax is out of compliance with 37 C.F.R. 1.821 Nucleotide and/or amino acid sequence disclosures in patent applications which states that “where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.” Reference MPEP 2422, 37 C.F.R. 1.821 part (d).

Claims 8-9 and 12-13 are objected to because of the following informalities: The claims are drawn to an anti-ILDR2 antibody and list % identities. The claims currently state “…and most preferably identical to a sequence”.

Claim 24 is objected to because of the following informalities: The claim currently states a method for treating a patient “suffering from, at risk of developing, and/or being diagnosed for a neoplastic disease”. It is suggested that “being diagnosed for” be amended to read “being diagnosed with”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8-10, and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 6, 8-10, and 12-13, the instant claims are drawn to anti-ILDR2 antibody structures including CDRs (claims 6 and 10), heavy and light chain variable regions (claims 8 and 12), and complete heavy and light chains (claims 9 and 13). The claims currently speak to antibodies or fragments in which the heavy OR light chain components exist separately from each other. This subject matter was not described in the specification in such a way as to reasonably convey to one of ordinary skill in the art that applicant was in possession of the claimed invention at the time of filing and therefore, claims 6, 8-10, and 12-13 do not meet the written description requirement.
For example, claim 6 is drawn to an anti-ILDR2 antibody which comprises at least heavy chain CDRs 1-3 of SEQ ID NO:s 1, 2, and 3, respectively OR at least light chain CDRs 1-3 of SEQ ID NO:s 4, 5, and 6, respectively. This suggests that an antibody does not need to contain all 6 of the isolated CDRs in order to meet the claim limitation. Similar selective language is in claim 10 which is also drawn to antibody CDRs. Claim 8 states that the antibody “comprises at least one heavy chain OR light chain variable region” from the SEQ ID NO:s indicated, suggesting that an antibody would only need to have one of these structures in order to meet the claim limitation. Similar selective language is also used in claims 12 and 13. 
Based on the current wording of the claims, the heavy chain CDRs, heavy chain variable region, and/or complete heavy chain of the instant application can be combined with any light chain CDRs, light chain variable region, and/or complete light chain (and vice versa) as long as the requirement of having ILDR2 binding properties is met. Additionally, these components could exist as fragments. The instant disclosure does not support the genus of antibodies comprising all combinations that are possible when the heavy or light components are used in different antibodies as it is not apparent that the applicant was in possession of an adequate number of species of these antibodies at the time of filing. 
In the instant disclosure, the following five antibodies were isolated and characterized:

    PNG
    media_image1.png
    649
    1187
    media_image1.png
    Greyscale

	The antibodies above were isolated with the heavy and light chain CDRs and variable regions combined in a single antibody structure, therefore these structures represent the antibodies that applicant was in possession of at the time of filing. Not only does the current claim limitation cover an entire genus of antibody structures for which an adequate number of species was not disclosed, but the state of the art at the time of the effective filing date of the claimed invention also demonstrates that antibody functionality is dependent on the entire structure, not only isolated parts of the structure.
For example, Chailyan, A., et al (2011) The association of heavy and light chain variable domains in antibodies: implications for antigen specificity FEBS Journal 278; 2858-2866 teaches that “the antigen-binding site of immunoglobulins is formed by six regions, three from the heavy chain variable domains, and three from the light chain variable domains which, on association of the two chains, form the conventional antigen binding site of the antibody” (abstract).  Chailyan teaches that the mode of interaction between the heavy and light chain variable domains impacts the relative position of the binding loops and has an effect on the overall conformation of the binding site (abstract). Chailyan is demonstrating that the interaction between the heavy and light chain variable domains effects the 
As there is no disclosed or art-recognized correlation between structure and function, it would be impossible for one of ordinary skill in the art to predict which heavy and light chain combinations or separated heavy and light chain fragments of the antibody components would result in a structure that binds to ILDR2, particularly in the absence of the full complement of light and heavy chain CDRs. 
The antibodies above, with the heavy and light chain components combined in a single antibody structure, represent the antibodies that applicant was in possession of at the time of filing. Based on the current claims, a limitless number of antibodies could be produced that contain only a portion of the antibodies that were isolated by the applicant while there is little guarantee that these combinations would result in functional antibodies that bind to ILDR2 as the association between the heavy and light chain CDRs, variable domains, and complete domains effect the structural conformation and function of the antibodies. Therefore, based on the disclosure and the current state of the art, a skilled artesian would not have recognized that applicant was in possession of the claimed invention at the time of filing.

Claims 14-20 are rejected by virtue of their dependency on rejected claim 6.
	
Claims 6, 8-10, and 12-20, are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The instant claims are drawn to an anti-ILDR2 antibody or a genus comprising a fragment or derivative thereof, or a modified antibody format of the claimed antibody. The disclosure defines “antibody derivative or fragment” as including “(iii) a heavy chain portion of a Fab(Fd) fragment, which consists of the VH and CH1 domains” OR heavy chain and even fragments as isolated as single CDRs. This subject matter was not described in the specification in such a way as to reasonably convey to one of ordinary skill in the art that applicant was in possession of the claimed invention at the time of filing and therefore, claims 6, 8-10, and 12-20 do not meet the written description requirement.
The instant disclosure discloses isolated antibodies 59-08.B02, 61-02.C05, 56-02.E08, 74-15.G09, and 56-02.E10 comprising the structures shown above which fall under the category of species of the claimed genus. However, these species do not constitute a representative number of species sufficient to demonstrate to one of ordinary skill that applicant was in possession of the claimed genus. The instant disclosure does not demonstrate the binding capacity of fragments comprising fractions of the heavy and light chain separated from each other or that the binding capacity is maintained when a single CDR is fragmented off of the antibody for use. Furthermore, there is no disclosed or art-recognized correlation between structure and function that would allow predictions of which fragments and how small of a fragment would maintain the claimed binding to ILDR2 in the absence of the full complement of light and heavy chain CDRs. Therefore, a person of ordinary skill in the art would not have recognized that applicant was in possession of the invention as claimed at the time that the disclosure was filed.

Claim 10 is further rejected under 35 U.S.C. 112(a) for failing to distinctly claim the order of the heavy and light chain CDRs. The instant claim is drawn to anti-ILDR2 antibodies comprising the heavy and light chain CDRs of the SEQ ID NO: groups listed in the claim. While each of these groups list 3 CDRs, 

    PNG
    media_image2.png
    416
    978
    media_image2.png
    Greyscale

	In view of the disclosure, the CDRs in the order specified above represent the antibodies that applicant was in possession of at the time of filing. Based on the current wording of claim 10, the CDRs of the antibodies are claimed in any order. For example, isolated antibody C05 comprises heavy chain CDRs 1-3 of SEQ ID NO:s 18, 19, and 20, respectively but could be read to have heavy chain CDRs 1-3 of 20, 18, and 19, respectively. In this case, not only was the applicant not in possession of this antibody at the time of filing, but there is also no guarantee that an antibody with this CDR combination would bind to ILDR2. 

	It is also noted that the heavy and light chain CDRs are not interchangeable, that is to say that the three heavy chain CDRs from one isolated antibody cannot be combined with the three light chain CDRs from a different isolated antibody with the anticipation that the antibody will still conform to the binding properties previously demonstrated. Therefore, it is also suggested that applicant group the antibody HCDRs and LCDRs  in the claim to specify which groups were isolated together.

Claim 16 is further rejected under 35 U.S.C. 112(a), for being drawn to a genus of antibodies that compete for binding to IDLR2 with an IDLR2 antibody according to claim 6. Claim 6 is drawn to the CDR structures of the isolated antibody B02. The disclosure also includes additional species of antibodies that bind to IDLR2, including C05, E08, G09, and E10; however, it is not evident from the disclosure which of these antibodies compete for binding with the antibody of claim 6, since competition experiments and epitope information is not disclosed. Based on this it is not clear whether the specification discloses any species according to claim 16. Furthermore, there is no disclosed or art-recognized correlation between structure and function that would allow for prediction of which antibody structures would compete for binding to ILDR2 with the antibody of claim 6. Therefore, a person of ordinary skill in the art would not have recognized that applicant was in possession of the invention as claimed at the time of filing.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification while being enabling for the treatment a patient suffering from a neoplastic disease, does not reasonably provide enablement for the treatment of a patient who is at risk of developing he specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue,’ not 'experimentation.'" (Wands, 8 USPQ2d 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations." (Wands, 8 USPQ2d 1404). The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.
	The instant claim is drawn to a method of treating a patient who is at risk of developing, and/or being diagnosed with a neoplastic disease, such as cancer or an immune disease or disorder, comprising administering to said patient an ILDR2 antagonist or antibody. The disclosure does not define “at risk” or how a patient would be identified as being “at risk” of developing one of these disorders. In its broadest reasonable interpretation, the patient population could encompass the entire world population; that is, every living person is at risk of developing a neoplastic disease such as cancer or an immune disease or disorder. 
	The disclosure does not define how one of ordinary skill in the art, would select individuals from the population as being able to benefit from the disclosed treatment as a preventative measure (for those who are at risk of developing or being diagnosed with a cancer or immune disorder). Nor does the 

Emmons, K. M., et al (Mar 2017) Realizing the Potential of Cancer Prevention — The
Role of Implementation Science N Engl J Med 376(10); 986-990. Emmons et al. teaches risk
modifiers that can be used in the prevention of cancer including cigarette smoking, BMI ratios,
lack of physical activity, fruit intake, vegetable intake, screening for colon cancer,
mammography, pap test, HPV vaccination, and HBV vaccination (Table 1).

Cuzick, J. (Aug 2017) Preventive therapy for cancer Lancet Oncol 18; e472- e482. Cuzick
teaches the use of therapeutic preventative measures in addition to weight control and physical
activity, such as low-dose aspirin for adults without the risk of hypertension or gastrointestinal
bleeding, universal HPV vaccination, and other therapies such as anti-oestrogen drugs for breast
cancer prevention targeting high-risks groups to “maintain a favorable benefit-risk ratio”
(abstract). While Cuzick is identifying therapeutic regimens to prevent cancer it also teaches “the balance of risks and benefits is inherently more challenging for preventative than for therapeutic interventions. Only a small fraction of the apparently healthy people who receive a preventative treatment would ultimately develop the specific type of cancer being targeted. Moreover, the absence of the cancer is not quantifiable at an individual level, whereas all those treated will incur a risk of side-effects which are identifiable on an individual basis” (page e472, left column, paragraph 2).


In view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to determine which individuals could benefit from the method disclosed in the invention as a preventative step, with no guarantee that the individual would have developed a disease without the treatment. In addition, the individual would possibly have to suffer side effects from the treatment with no assurance of the necessity of the treatment.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8-10, 12-13, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the instant claim is drawn to the combination according to claim 1, and recites the limitation that the other active compound is at least one selected from the group consisting of a PD-L1 antagonist, a taxane or taxane derivative, a vaccine, a CpG oligodeoxynucleotide, and/or a or” renders the claim indefinite as it is unclear what groups are intended to be encompassed by the claim and how one would go about selecting “at least one” other active compound. For example, the claim could be read as including the groups PD-L1 antagonist + a taxane or taxane derivative + a vaccine + a CpG oligodeoxynucleotide, or a compound targeting c4.4A. MPEP 2173.05(h) teaches formats for Markush groups including “Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").” It is suggested that applicant amend claim 2 to state “selected from the group consisting of…a CpG oligodeoxynucleotide, and a compound targeting c4.4A”.

Regarding claims 8-9 and 12-13, the instant claims are drawn to anti-ILDR2 antibody structures which comprise sequences that are “95% identical, preferably 96% identical or even 97% identical, more preferably 98% or even 99% identical, and most preferably 100%” identical to a sequence selected from the sequences identified. The claims are including narrow and broad ranges in the same claim. MPEP 2173.05(c) speaks to narrow and broader ranges in the same claim and states that “If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim….Examples of claim language which have been held to be indefinite are (A) "a temperature of between 45 and 78 degrees Celsius, preferably between 50 and 60 degrees Celsius". MPEP 2173.05 further states that “while a single claim that includes both a broad and a narrower range may be indefinite, it is not improper under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C.112, second paragraph, to present a dependent claim that sets forth a narrower range for an element than the range set forth in the claim from which it depends. For example, if claim 1 reads "A circuit … wherein the resistance is 70-150 ohms." and claim 2 reads "The circuit of claim 1 wherein the resistance is 70-100 ohms.", then claim 2 should not be rejected as indefinite”.” It is suggested that either claims 8-9 and 12-13 be amended to read “region 

Regarding claims 10, 12, and 13, the instant claims are drawn to anti-ILDR2 antibody structures and recite the limitations “selected from a group consisting of” and then includes the syntax of A, B, C … and/or D for the groups. The inclusion of “or” renders the claims indefinite as it is unclear what groups are intended to be encompassed by the claims and how one would go about selecting structures from the groups listed. For example, claim 10 is drawn to the heavy and light chain CDR sequences of an anti-ILDR2 antibody. Based on the current claim language, the claim could be read as heavy chain CDRs comprising “SEQ ID NO: 18-20 + SEQ ID NO: 24-26 + SEQ ID NO: 30-32 OR SEQ ID NO: 36-38”. MPEP 2173.05(h) teaches formats for Markush groups including “Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").” It is suggested that the limitation “or” be removed from the Markush groups listed and the syntax “selected from a group consisting of a, b, c, and d” be used. 

Regarding claim 24, the instant claim is drawn to a method of treating a patient suffering from, at risk of developing, and/or being diagnosed for a neoplastic disease, such as cancer”. The use of the term “and” renders the claim indefinite as it is unclear under what circumstance the method should be implemented. The claim language further suggests that a patient could be suffering from and at risk of developing and at risk of being diagnosed for a disease all at the same time. Furthermore, the phrase "such as" in claim 24 (“a neoplastic disease, such as cancer”) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The instant claim is drawn to the anti-ILDR2 antibody or fragment or derivative or modified antibody format according to claim 6, which is selected from the group consisting of 61-02.C05, 56-02.E08, 74-15.G09, and 59-08.B02. Claim 6 is drawn to the CDRs of the antibody 59-08.B02. Claim 14 also includes the isolated antibodies 61-02.C05, 56-02.E08, and 74-15.G09, which do not share the CDRs of antibody 59-08.B02. Claim 14 does not include all of the limitations or further limit the subject matter of claim 6 on which it depends. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by 
US 2015/0158947 A1 (Compugen Ltd) 11 JUN 2015.

Regarding claim 1, Compugen teaches a pharmaceutical combination comprising an ILDR2 antagonist plus optionally one or more other therapeutically active compounds (page 2, [0018], “monoclonal and/or polyclonal antibodies and antigen binding fragments…that specifically bind any one of C1ORF32 (IDLR2) proteins”; page 29, [0328], “the combination therapy can include an anti C1ORF32 antibody, a fragment, a conjugate thereof and/or a pharmaceutical composition comprising the same, combined with at least one other therapeutic or immune modulatory agent”).

Regarding claim 2, Compugen teaches the combination according to claim 1 as discussed above. 
Compugen further teaches that the other therapeutically active compound is PD-L1, a taxane or taxane derivative, or a vaccine (page 9, [0085], “combination with a potentiating agent to obtain a therapeutic effect, wherein said potentiating agent is… therapeutic cancer vaccines”; page 9,  [0086], “taxanes, such as paclitaxel, docetaxel”; page 9, [0089], “immunostimulatory antibody is… PD-L1 (example: BMS-936559/MDX-1105)”).

Regarding claim 3, Compugen teaches the combination of claim 1 as discussed above.


Regarding claim 4, Compugen teaches the combination according to claim 1 as discussed above.
Compugen further teaches that the ILDR2 antagonist and the other therapeutically effective compound are administered simultaneously or administered sequentially, i.e., one after the other (page 31, [0367], “the C1ORF32 related therapeutic agents and the one or more other therapeutic agents can be administered either in order or simultaneously”).

Regarding claim 5, Compugen teaches the combination according to claim 1 as discussed above.
Compugen further teaches that the ILDR2 antagonist is an antibody, a fragment or derivative thereof, or a modified antibody format (page 2, [0018], “the term ‘antibody’ may optionally refer to any of the following (and also optionally combinations of the following): monoclonal and/or polyclonal antibodies and antigen binding fragments and/or alternative scaffolds and/or conjugates and/or immunoconjugates”). 

Regarding claim 24, Compugen teaches the ILDR2 antagonist according to claim 1 as discussed above.
Compugen further teaches a method for treating a patient suffering from or at risk of developing a neoplastic disease, such as cancer (page 9, [0099], “methods for treating or preventing cancer”). Compugen further teaches that this method comprises administering to said patient an ILDR2 antagonist or antibody, or fragment or derivative or modified antibody format (page 2, [0018], “monoclonal and/or polyclonal antibodies and antigen binding fragments and/or alternative scaffolds and/or conjugates and/or immunoconjugates containing same that specifically bind any one of C1ORF32 (ILDR2) proteins”; page 9, [0099], “administering to a patient an effective amount of the foregoing antibody and/or pharmaceutical composition”). Compugen also teaches that the ILDR2 antagonist is administered in one or more therapeutically effective dosages (page 33, [0380], “dosage regimens are adjusted to provide the optimum desired response (e.g., a therapeutic response). For example, a single bolus may be administered, several divided doses may be administered over time, or the dose may be proportionally reduced or increased as indicated by the exigencies of the therapeutic situation”).


Allowable Subject Matter
Claims 6, 8-10, and 12-13 are rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement as set forth in this Office action. 
Claims 8-10 and 12-13 are further rejected under 35 U.S.C. 112(b) for being indefinite.
The claims, however, contain allowable subject matter if amended to overcome these rejections. The following is a statement of reasons for the indication of allowable subject matter:  
The instant claims are drawn to isolated anti-ILDR2 antibodies comprising the structures disclosed in claims 6, 8-10, and 12-13 which correspond to antibodies 59-08.B02, 61-02.C05, 56-02.E08, 

WO 2015155998 A1 (Daiichi Sankyo Company, Limited) 15 OCT 2015 
Daiichi teaches anti-Her3 antibody structures one of which is identified as U1-40 (pages 79 and 196). The light chain CDRs of the antibody are a 100% match to the light chain CDRs of instant application antibody B02 comprising light chain CDRs 4, 5, and 6, respectively. The structures of the light chain CDRs of U1-40 and the alignment to the instant application CDRs is shown below. While these CDRs are an exact match with those of the instant application, the heavy chain of the antibody U1-40 comprises different CDRs and the binding affinity is for a different antigen.

    PNG
    media_image3.png
    208
    825
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    594
    897
    media_image4.png
    Greyscale


WO 2017/049038 A3 (Ablexis, LLC) 23 MAR 2017
Ablexis teaches anti-CD115 monoclonal antibody structures for therapeutic and diagnostic use in the treatment of cancer, autoimmune, and other diseases (abstract). The antibody CCK-418A disclosed by Ablexis has light chain CDRs that match those of instant application antibody B02 comprising light chain CDRs 4, 5, and 6, respectively. The light chain variable region of CCK-418A is a 98.21% match with the light chain variable region of antibody B02 with only 2 out of 112 amino acids mismatched. Alignments are shown below. While these CDRs are an exact match with those of the instant application and the light chain variable region is very similar, the heavy chain of the antibody CCK-418A comprises different CDRs and the binding affinity is for a different antigen (Ablexis page 28).


    PNG
    media_image5.png
    593
    898
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    546
    897
    media_image6.png
    Greyscale


US 2013/0236457 A1 (Amgen Inc) 12 SEP 2013


    PNG
    media_image7.png
    594
    903
    media_image7.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 
	/JOANNE HAMA/               Supervisory Patent Examiner, Art Unit 1647